DETAILED ACTION 

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                                       
2.1.	Applicant's amendment to Claims and Arguments filed on January 10, 2022 are acknowledged.  
2.2.	Claims 23, 27 and 30 have been canceled. Claims 3-4, 15, 17-22, 24-26, 28-29 and 31-32 have been withdrawn. Claim 1 has been amended by specifying range of viscosity of 3,000 to 3,500 cPs (Brookfield viscosity at 200°C).  Support for this   amendment was found in Applicant's Specification ( see Tables) as indicated by Applicant ( see Remarks). Therefore no New Matter has been added with instant amendment to Claim 1.
2.3.	Thus, Claims 1, 2, 5-14 and 16 are active and will be examine on the merits.
2.4.	Rejection over same Prior art of Record is maintained despite of the amendment to Claim 1. Consequently, it is appropriate to make instant Action Final.
Claim Rejections - 35 USC § 103
   The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
3.	Claims 1, 2, 5-14 and 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Moens (US 2012/0220676).
3.1.	Regarding Claims 1, 2, 5-14 and 16, Moens disclosed polyester resin, which can be obtained in several steps, by modification of prepolyester ( note that this read on “prepolymer block” of Applicant’s  Claim 2 ) with following reaction with polybasic acid , for example adipic or succinic or others ( see [0033],[0035],[0036],[0076] and Examples 1-4,  [0203]-[232]). Note that prepolyester comprises isosorbide and terephthalic acid and other diol as ethylene glycol and/or glycerol ( see Examples) and also may further comprise additional glycols (see [0078]), including CHDM ( 1,4-cyclohexanedimethanol ) and/or Bisphenol A.
3.2.	Regarding Claims 11 and 16, see Moens [0060] –[0062] and Examples.
3.3.	Regarding properties of the polyester as claimed by Applicant in Claim 1, Moens disclosed that polyester may have:
a)	 Tg ( glass transition temperature) in range from ( see [0080]): " of less than 120° C, more preferably less than 100° C and most preferably less than 80° C. Preferably the Tg is at least 40° C, more preferably at least 45° C, most preferably at least 50° C. if the polyester is to be used in a powder coating."
b)	Brookfield (cone/plate) viscosity accordingly to ASTM D 4287-88, of from 50
mPa·s at room temperature (e.g. 25° C.) to 15000 mPa·s at 200° C and also provide several  examples of polyesters  having with viscosity (Brookfield 200 C) in range from 1650 mPa·s, including 5400 mPa·s and higher ( see Examples, [0081]).
c)   Mn (number average molecular weight) in range from 400 to 15000 Daltons, preferably from 550 to 15000. and 
d) Acid number : " Preferably the acid number or the hydroxyl number is at most 200 mg KOH/g, often at most 150 mg KOH/g, more preferably at most 100 mg KOH/g, though this may depend on the nature of the coating wherein they are used> ( see also provide examples of polyester with acid numbers of 53.1 mg KOH/g, 40 mg KOH/g  ( see Examples).
3.4.	Therefore, Moens disclosed polyester comprising same chemical compounds/ monomers  as claimed by Applicant, wherein those monomers present in  same/ overlapping ranges and also teaches that polyester may have same properties, wherein Acid number, Tg, Mn and viscosity of the polyester have same/overlapping ranges as claimed by Applicant. 
	Accordingly, Moens renders Applicant's claimed subject matter obvious as established in the art : " In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).

Response to Arguments
4.	Applicant’s arguments have been considered but they were found unpersuasive. 
4.1.	Applicant's principal argument with respect to Moens based on following statements: 
(a)	" viscosity range disclosed in Moens is too broad so that the specifically
restricted viscosity of 3,000 to 3,500 cPs (Brookfield viscosity at 200°C) in the amended claims of the present invention could not have been easily conceived therefrom by a skilled artisan. The viscosity unit "cPs" of the present invention is the same as "mPa·s" disclosed in Moens. In addition, the working examples of Moens disclose viscosities of 1650, 5400, 7200, 7380, 8710 and 9500 mPa·s - none of which falls within the present viscosity range of 3,000 to 3,500 cPs (Brookfield viscosity at 200°C). In Moens, there is 
b)	" In Moens, there is no reason or motivation for a skilled artisan to make the polyester have all of the above specified properties, particularly, the specifically restricted viscosity of 3,000 to 3,500 cPs (Brookfield viscosity at 200°C), reasonably expecting advantageous effects of ecofriendliness, high heat resistance, and remarkably improved weatherability and flexibility of the coating film when used in powder coatings as proven by the present working examples".	
4.2.	Regarding argument (a) note that it was explained in preceding and instant Office action that because Moens does disclose  same polyester composition for preparing coatings and also teaches that viscosity of this composition is in range below 15000 mPa·s at 200° C and also provide several  examples of polyesters  having with viscosity (Brookfield 200 C) in range from 1650 mPa·s, including 5400 mPa·s and higher ( see Examples, [0081]). Therefore, it is clear that Moens teaches overlapping range of viscosity with viscosity range as claimed by Applicant. Therefore Moens rendered obvious Applicant's claimed subject matter as established in the art: " " In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). 
Applicant did not show criticality of this narrow claimed range as it required by law: "   merely selecting proportions and ranges is not patentable absent a showing of criticality. In re Becket, 33 U.S.P.Q. 33 (C.C.P.A. 1937).
	In addition note that:  “Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.” In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S.  MPEP 2123
4.3.	Regarding argument (b) note that no unexpected results commensurate with scope of Applicant's claims and clearly  associated with  specific properties of the claimed polyester, such as mechanical properties including flexibility, impact, hardness, chemical resistance, high heat resistance, and remarkably improved  weatherability,  have been shown by Applicant.
 In addition note that  " the features upon which applicant relies ( mechanical properties including flexibility, impact, hardness, chemical resistance, heat resistance , weatherability ) are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns , 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
4.4.	Thus, at least for resins above, Applicant's arguments were found unpersuasive and Rejection over Moens is maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.                                                         
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNADIY MESH whose telephone number is (571)272-2901. The examiner can normally be reached 8 a.m - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-SIU ( Walter) Choi can be reached on (571) 272 1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GENNADIY MESH/Examiner, Art Unit 1763                                                                                                                                                                                                        

/FRANCES TISCHLER/Primary Examiner, Art Unit 1765